Hall, Judge.
The. principal question here, is, whether the sale of Re land for taxes, divested the true of James Register. K it did not, the Plaintiff is entitfed to recover the land in the present action. When James Register became t;,j highest bidder for the whole land, and bid therefor a amount of all the taxes that were due upon it, such bid became the bid of the Governor, by the act of 1798, ch. 492, Rev. Code. That act declares, sec. 4, “that if person shall bid a smaller quantity than the whole, then the whole of the land so set up shall fee considered as a bid for the Governor, and the Sheriff shall strike off tlx same to him accordingly, and execute *a good and sufiioseni deed of conveyance to him and his successors in office, in manner hereinafter directed, for the use of the Stale.” Further requisites are pointed out for a completion of title to the State, such as registration, &c. From this law, it would seem that the Legislature considered the title of the State complete, when the requisites pointed out by the act should be complied with by the proper officer. That has not been done, and *19! beb nol prepared to say that Ike ’egal esiate has been «•¡vc'9fi o:*; of James Be'datcr; oí course be remained in of hi-* old estate; for i view the conveyance oi the Sheriff •>' «.¡hi as a nullity.
Fof* iivse reasons, l think judgment should be entered i'n- the í’iamíiíí.
ÍÍk:;:*eu,soN, Judge, concurred.